 

Exhibit 10.1

 

BALLANTYNE STRONG, INC.
2017 OMNIBUS EQUITY COMPENSATION PLAN

(Amended and Restated Effective as of October 28, 2019)

 

1. Establishment, Purpose, Duration.

 

a. Establishment. Ballantyne Strong, Inc. (the “Company”), established the
Ballantyne Strong, Inc. 2017 Omnibus Equity Compensation Plan (the “Plan”)
effective as of March 23, 2017 (the “Effective Date”), and the Plan was first
approved by the stockholders of the Company on June 15, 2017 (the “Approval
Date”). Definitions of capitalized terms used in the Plan are contained in
Section 2 of the Plan. The Plan is amended and restated as set forth herein by
the Board effective as of October 28, 2019 (the “Restatement Date”), subject to
approval by the stockholders of the Company.

 

b. Purpose. The purpose of the Plan is to attract and retain Directors,
Consultants, officers and other key Employees of the Company and its
Subsidiaries and to provide to such persons incentives and rewards for superior
performance.

 

c. Duration. No Award may be granted under the Plan after the day immediately
preceding the tenth (10th) anniversary of the Restatement Date, or such earlier
date as the Board shall determine. The Plan will remain in effect with respect
to outstanding Awards until no Awards remain outstanding.

 

d. Prior Plans. The Ballantyne Strong, Inc. 2010 Long-Term Incentive Plan and
the Ballantyne Strong, Inc. 2014 Non-Employee Directors’ Restricted Stock Plan
(each a “Prior Plan” and collectively, the “Prior Plans”) each terminated in its
entirety effective on the Approval Date; provided that all outstanding awards
under the Prior Plans as of the Approval Date shall remain outstanding and shall
be administered and settled in accordance with the provisions of the applicable
Prior Plan.

 

2. Definitions. As used in the Plan, the following definitions shall apply.

 

“Applicable Laws” means the applicable requirements relating to the
administration of equity-based compensation plans under U.S. state corporate
laws, U.S. federal and state securities laws, the Code, the rules of any stock
exchange or quotation system on which the Shares are listed or quoted and the
applicable laws of any other country or jurisdiction where Awards are granted
under the Plan.

 

“Approval Date” has the meaning given such term in Section 1(a).

 

“Award” means an award of Nonqualified Stock Options, Incentive Stock Options,
Stock Appreciation Rights, Restricted Shares, Restricted Share Units, Other
Share-Based Awards, or Cash-Based Awards granted pursuant to the terms and
conditions of the Plan.

 

“Award Agreement” means either: (a) an agreement, in written or electronic
format, entered into by the Company and a Participant setting forth the terms
and provisions applicable to an Award granted under the Plan; or (b) a
statement, in written or electronic format, issued by the Company to a
Participant describing the terms and provisions of such Award, which need not be
signed by the Participant.

 

“Board” means the Board of Directors of the Company.

 

“Cash-Based Award” shall mean a cash Award granted pursuant to Section 11 of the
Plan.

 

“Cause” as a reason for a Participant’s termination of employment shall have the
meaning assigned such term, if any, (i) in the employment, letter or severance
agreement, if any, between the Participant and the Company or a Subsidiary, or
(ii) if none, under a severance plan or arrangement maintained by the Company or
a Subsidiary that applies to the Participant on the date of termination. If the
Participant is not a party to an employment, letter or severance agreement with
the Company or a Subsidiary in which such term is defined or if during the
applicable severance protection period, the Participant is not a participant in
any severance plan or arrangement maintained by the Company or a Subsidiary,
then unless otherwise defined in the applicable Award Agreement, “Cause” shall
mean that the Participant (a) acted dishonestly or incompetently or engaged in
willful misconduct in performance of his or her duties, (b) breached fiduciary
duties owed to the Company, (c) intentionally failed to perform reasonably
assigned duties which the Participant did not satisfactorily correct within 30
calendar days following written notification, (d) was convicted or pleaded
guilty plea or plea of nolo contendere of any felony crime involving dishonesty,
and/or (e) otherwise committed any act which could have a material adverse
impact on the business of the Company.

 

1

 

 

“Change in Control” means the occurrence of one of the following events:

 

a. Change of Ownership. A change in ownership occurs if a person, or a group of
persons acting together (in each case, other than Fundamental Global Investors,
LLC and its affiliates), acquires more than fifty percent (50%) of the stock of
the Company, measured by total voting power or fair market value. Incremental
increases in ownership by a person or group that already owns fifty percent
(50%) of the stock of the Company do not result in a change of ownership.

 

b. Change in Effective Control. A change in effective control occurs if, over a
twelve (12) month period: (i) a person or group (other than Fundamental Global
Investors, LLC and its affiliates) acquires stock representing fifty percent
(50%) of the total voting power of the Company; or (ii) a majority of the
members of the Board is replaced by directors not endorsed by the persons who
were members of the Board before the new directors’ appointment.

 

c. Change in Ownership of a Substantial Portion of Corporate Assets. A change in
control based on the sale of assets occurs if a person or group (other than
Fundamental Global Investors, LLC and its affiliates) acquires fifty percent
(50%) or more of the total gross fair market value of all the assets of the
Company over a twelve (12) month period. No change in control results pursuant
to this subparagraph (c) if the assets are transferred to entities owned or
controlled directly or indirectly by the Company.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Committee” means the Compensation Committee of the Board or such other
committee or subcommittee of the Board as may be duly appointed to administer
the Plan and having such powers in each instance as shall be specified by the
Board. To the extent required by Applicable Laws, the Committee shall consist of
two or more members of the Board, each of whom is a “non-employee director”
within the meaning of Rule 16b-3 promulgated under the Exchange Act, an
“independent director” within the meaning of applicable rules of any securities
exchange upon which Shares are listed, and, to the extent applicable with
respect to Awards intended to qualify for the Performance-Based Exception, an
“outside director” within the meaning of regulations promulgated under Section
162(m) of the Code.

 

“Company” has the meaning given such term in Section 1(a) and any successor
thereto.

 

“Consultant” means an independent contractor that (a) performs services for the
Company or a Subsidiary in a capacity other than as an Employee or Director and
(b) qualifies as a consultant under the applicable rules of the SEC for
registration of shares on a Form S-8 Registration Statement.

 

“Date of Grant” means the date specified by the Committee on which the grant of
an Award is to be effective. The Date of Grant shall not be earlier than the
date of the resolution and action therein by the Committee. In no event shall
the Date of Grant be earlier than the Effective Date.

 

“Director” means any individual who is a member of the Board and who is not an
Employee.

 

“Detrimental Activity” except as may be otherwise specified in a Participant’s
Award Agreement, means: (a) Engaging in any activity of competition, as
specified in any covenant not to compete set forth in any agreement between a
Participant and the Company or a Subsidiary, including, but not limited to, the
Participant’s Award Agreement or any severance plan maintained by the Company or
a Subsidiary that covers the Participant, during the period of restriction
specified in the agreement or plan prohibiting the Participant from engaging in
such activity; (b) Engaging in any activity of solicitation, as specified in any
covenant not to solicit set forth in any agreement between a Participant and the
Company or a Subsidiary, including, but not limited to, the Participant’s Award
Agreement or any severance plan maintained by the Company or a Subsidiary that
covers the Participant, during the period of restriction specified in the
agreement or plan prohibiting the Participant from engaging in such activity;
(c) The disclosure of confidential information to anyone outside the Company or
a Subsidiary, or the use in other than the Company’s or a Subsidiary’s business
in violation of any covenant not to disclose set forth in any agreement between
a Participant and the Company or a Subsidiary, including, but not limited to,
the Participant’s Award Agreement or any severance plan maintained by the
Company or a Subsidiary that covers the Participant, during the period of
restriction specified in the agreement or plan prohibiting the Participant from
engaging in such activity; (d) The violation of any development and inventions,
ownership of works, or similar provision set forth in any agreement between a
Participant and the Company or a Subsidiary, including, but not limited to, the
Participant’s Award Agreement or any severance plan maintained by the Company or
a Subsidiary that covers the Participant; (e) Participant’s commission of any
act of fraud, misappropriation or embezzlement against or in connection with the
Company or any of its Subsidiaries or their respective businesses or operations;
or (f) a conviction, guilty plea or plea of nolo contendere of Participant for
any crime involving dishonesty or for any felony.

 

2

 

 

“Effective Date” has the meaning given such term in Section 1(a).

 

“Employee” means any employee of the Company or a Subsidiary; provided, however,
that for purposes of determining whether any person may be a Participant for
purposes of any grant of Incentive Stock Options, the term “Employee” has the
meaning given to such term in Section 3401(c) of the Code, as interpreted by the
regulations thereunder and Applicable Law.

 

“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations thereunder, as such law, rules and regulations may be amended from
time to time.

 

“Fair Market Value” means the value of one Share on any relevant date,
determined under the following rules: (a) the closing sale price per Share on
that date as reported on the principal exchange on which Shares are then
trading, if any, or if applicable the NYSE American, or if there are no sales on
that date, on the next preceding trading day during which a sale occurred; (b)
if the Shares are not reported on a principal exchange or national market
system, the average of the closing bid and asked prices last quoted on that date
by an established quotation service for over-the-counter securities; or (c) if
neither (a) nor (b) applies, (i) with respect to Stock Options, Stock
Appreciation Rights and any Award of stock rights that is subject to Section
409A of the Code, the value as determined by the Committee through the
reasonable application of a reasonable valuation method, taking into account all
information material to the value of the Company, within the meaning of Section
409A of the Code, and (ii) with respect to all other Awards, the fair market
value as determined by the Committee in good faith.

 

“Good Reason” as a reason for a Participant’s termination of employment shall
have the meaning assigned such term, if any, (i) in the employment, letter or
severance agreement, if any, between the Participant and the Company or a
Subsidiary, or (ii) if none, under a severance plan or arrangement maintained by
the Company or a Subsidiary that applies to the Participant on the date of
termination. If the Participant is not a party to an employment, letter or
severance agreement with the Company or a Subsidiary in which such term is
defined or if during the applicable severance protection period, the Participant
is not a participant in any severance plan or arrangement maintained by the
Company or a Subsidiary, then unless otherwise defined in the applicable Award
Agreement, “Good Reason” shall mean, without the Participant’s consent: (a) any
material diminution in the Participant’s compensation or benefits, unless such
diminution is made generally applicable to all similarly situated employees of
the Company, (b) the assignment to the Participant of any duties inconsistent
with, or substantially adverse to his or her status and duties, or a reduction
in title, (c) a material breach by the Company or a Subsidiary of its
obligations under the Participant’s employment agreement, if any, and/or (d) the
relocation of the Participant’s primary work location to a location more than
fifty (50) miles away from its current location. A termination of Participant’s
employment by Participant shall not be deemed to be for Good Reason unless (x)
Participant gives notice to the Company of the existence of the event or
condition constituting Good Reason within 30 calendar days after such event or
condition initially occurs or exists, and (y) the Company fails to cure such
event or condition within 30 calendar days after receiving such notice.
Additionally, Participant must terminate his or her employment within 90
calendar days after the initial occurrence of the circumstance constituting Good
Reason for such termination to be “Good Reason” hereunder.

 

“Incentive Stock Option” or “ISO” means a Stock Option that is designated as an
Incentive Stock Option and that is intended to meet the requirements of Section
422 of the Code.

 

“Nonqualified Stock Option” means a Stock Option that is not intended to meet
the requirements of Section 422 of the Code or otherwise does not meet such
requirements.

 

“Other Share-Based Award” means an equity-based or equity-related Award not
otherwise described by the terms of the Plan, granted in accordance with the
terms and conditions set forth in Section 10.

 

“Participant” means any eligible individual as set forth in Section 5 who holds
one or more outstanding Awards.

 

“Performance-Based Exception” means the performance-based exception from the tax
deductibility limitations of Section 162(m) of the Code, as applicable to any
award granted prior to November 3, 2017 that was intended to qualify for such
exception.

 

3

 

 

“Performance Objectives” means the performance objective or objectives
established by the Committee with respect to an Award granted pursuant to the
Plan. Any Performance Objectives may relate to the performance of the Company or
one or more of its Subsidiaries, divisions, departments, units, functions,
partnerships, joint ventures or minority investments, product lines or products,
or the performance of the individual Participant, and may include, without
limitation, the Performance Objectives set forth in Section 13(b). The
Performance Objectives may be made relative to the performance of a group of
comparable companies, or a published or special index that the Committee, in its
sole discretion, deems appropriate, or the Company may select Performance
Objectives as compared to various stock market indices. Performance Objectives
may be stated as a combination of the listed factors. Any Performance Objectives
that are financial metrics may be determined in accordance with United States
Generally Accepted Accounting Principles (“GAAP”), if applicable, or may be
adjusted when established to include or exclude any items otherwise includable
or excludable under GAAP.

 

“Plan” means this Ballantyne Strong, Inc. 2017 Omnibus Equity Compensation Plan,
as amended from time to time.

 

“Prior Plan” and “Prior Plans” have the meaning given such terms in Section
1(d).

 

“Qualified Termination” means any termination of a Participant’s employment
during the two-year period commencing on a Change in Control by the Company, any
of its Subsidiaries or the resulting entity in connection with a Change in
Control other than for Cause or by the Participant for Good Reason.

 

“Restatement Date” has the meaning given such term in Section 1(a).

 

“Restricted Shares” means Shares granted or sold pursuant to Section 8 as to
which neither the substantial risk of forfeiture nor the prohibition on
transfers referred to in such Section 8 has expired.

 

“Restricted Share Unit” means a grant or sale of the right to receive Shares or
cash at the end of a specified restricted period made pursuant to Section 9.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Share” means a share of common stock of the Company, $0.01 par value per share,
or any security into which such Share may be changed by reason of any
transaction or event of the type referred to in Section 15.

 

“Stock Appreciation Right” means a right granted pursuant to Section 7.

 

“Stock Option” means a right to purchase a Share granted to a Participant under
the Plan in accordance with the terms and conditions set forth in Section 6.
Stock Options may be either Incentive Stock Options or Nonqualified Stock
Options.

 

“Subsidiary” means: (a) with respect to an Incentive Stock Option, a “subsidiary
corporation” as defined under Section 424(f) of the Code; and (b) for all other
purposes under the Plan, any corporation or other entity in which the Company
owns, directly or indirectly, a proprietary interest of more than fifty percent
(50%) by reason of stock ownership or otherwise.

 

“Ten Percent Stockholder” shall mean any Participant who owns more than 10% of
the combined voting power of all classes of stock of the Company, within the
meaning of Section 422 of the Code.

 

3. Shares Available Under the Plan.

 

a. Shares Available for Awards. The maximum number of Shares that may be granted
pursuant to Awards under the Plan shall be 3,746,189 Shares (all of which may be
issued pursuant to Incentive Stock Options), plus any Shares covered by an award
outstanding under a Prior Plan on or after the Restatement Date that is
forfeited, canceled, surrendered, settled in cash or otherwise terminated
without the issuance of such Shares. Shares issued or delivered pursuant to an
Award may be authorized but unissued Shares, treasury Shares, including Shares
purchased in the open market, or a combination of the foregoing. The aggregate
number of Shares available for issuance or delivery under the Plan shall be
subject to adjustment as provided in Section 15.

 

4

 

 

b. Share Counting. The following Shares shall not count against the Share limit
in Section 3(a): (i) Shares covered by an Award that expires or is forfeited,
canceled, surrendered, or otherwise terminated without the issuance of such
Shares; (ii) Shares covered by an Award that is settled only in cash; and (iii)
Shares granted through the assumption of, or in substitution for, outstanding
awards granted by a company to individuals who become Employees, Directors or
Consultants as the result of a merger, consolidation, acquisition or other
corporate transaction involving such company and the Company or any of its
Affiliates (except as may be required by reason of the rules and regulations of
any stock exchange or other trading market on which the Shares are listed). This
Section 3(b) shall apply to the number of Shares reserved and available for
Incentive Stock Options only to the extent consistent with applicable Treasury
regulations relating to Incentive Stock Options under the Code.

 

c. Prohibition of Share Recycling. The following Shares subject to an Award
shall not again be available for grant as described above, regardless of whether
those Shares are actually issued or delivered to the Participant: (i) Shares
tendered in payment of the exercise price of a Stock Option; (ii) Shares
withheld by the Company or any Subsidiary to satisfy a tax withholding
obligation; and (iii) Shares that are repurchased by the Company with Stock
Option proceeds. Without limiting the foregoing, with respect to any Stock
Appreciation Right that is settled in Shares, the full number of Shares subject
to the Award shall count against the number of Shares available for Awards under
the Plan regardless of the number of Shares used to settle the Stock
Appreciation Right upon exercise.

 

d. Performance-Based Exception Limits. Subject to adjustment as provided in
Section 15 of the Plan, the following limits shall apply with respect to Awards
that are intended to qualify for the Performance-Based Exception: (i) the
maximum aggregate number of Shares that may be subject to Stock Options or Stock
Appreciation Rights granted in any calendar year to any one Participant shall be
200,000 Shares; (ii) the maximum aggregate number of Restricted Shares and
Shares issuable or deliverable under Restricted Share Units and Other
Share-Based Awards granted in any calendar year to any one Participant shall be
120,000 Shares; (iii) the maximum aggregate compensation that can be paid
pursuant to Cash-Based Awards or Other Share-Based Awards granted in any
calendar year to any one Participant shall be $1,000,000 or a number of Shares
having an aggregate Fair Market Value not in excess of such amount; and (iv) the
maximum dividend equivalents that may be paid in any calendar year to any one
Participant shall be $100,000 or a number of Shares having an aggregate Fair
Market Value not in excess of such amount.

 

e. Director Limits. Notwithstanding any other provision of the Plan to the
contrary, the aggregate grant date fair value (computed as of the date of grant
in accordance with applicable financial accounting rules) of all Awards granted
to any Director during any single calendar year, taken together with any cash
fees paid to such person during such calendar year, shall not exceed $200,000.

 

4. Administration of the Plan.

 

a. In General. The Plan shall be administered by the Committee. Except as
otherwise provided by the Board, the Committee shall have full and final
authority in its discretion to take all actions determined by the Committee to
be necessary in the administration of the Plan, including, without limitation,
discretion to: select Award recipients; determine the sizes and types of Awards;
determine the terms and conditions of Awards in a manner consistent with the
Plan; grant waivers of terms, conditions, restrictions and limitations
applicable to any Award, or accelerate the vesting or exercisability of any
Award, in a manner consistent with the Plan; construe and interpret the Plan and
any Award Agreement or other agreement or instrument entered into under the
Plan; establish, amend, or waive rules and regulations for the Plan’s
administration; and take such other action, not inconsistent with the terms of
the Plan, as the Committee deems appropriate. To the extent permitted by
Applicable Laws, the Committee may, in its sole discretion, delegate to one or
more Directors or Employees any of the Committee’s authority under the Plan. The
acts of any such delegates shall be treated hereunder as acts of the Committee
with respect to any matters so delegated.

 

b. Determinations. The Committee shall have no obligation to treat Participants
or eligible Participants uniformly, and the Committee may make determinations
under the Plan selectively among Participants who receive, or Employees,
Directors or Consultants who are eligible to receive, Awards (whether or not
such Participants or eligible Employees, Directors or Consultants are similarly
situated). All determinations and decisions made by the Committee pursuant to
the provisions of the Plan and all related orders and resolutions of the
Committee shall be final, conclusive and binding on all persons, including the
Company, its Subsidiaries, stockholders, Directors, Consultants, Employees,
Participants and their estates and beneficiaries.

 

c. Authority of the Board. The Board may reserve to itself any or all of the
authority or responsibility of the Committee under the Plan or may act as the
administrator of the Plan for any and all purposes. To the extent the Board has
reserved any such authority or responsibility or during any time that the Board
is acting as administrator of the Plan, it shall have all the powers of the
Committee hereunder, and any reference herein to the Committee (other than in
this Section 4(c)) shall include the Board. To the extent that any action of the
Board under the Plan conflicts with any action taken by the Committee, the
action of the Board shall control.

 

5

 

 

5. Eligibility and Participation. Each Employee, Director and Consultant is
eligible to participate in the Plan. Subject to the provisions of the Plan, the
Committee may, from time to time, select from all eligible Employees, Directors
and Consultants those to whom Awards shall be granted and shall determine, in
its sole discretion, the nature of any and all terms permissible by Applicable
Law and the amount of each Award. No Employee, Director or Consultant shall have
the right to be selected to receive an Award under the Plan, or, having been so
selected, to be selected to receive future Awards.

 

6. Stock Options. Subject to the terms and conditions of the Plan, Stock Options
may be granted to Participants in such number, and upon such terms and
conditions, as shall be determined by the Committee in its sole discretion.

 

a. Award Agreement. Each Stock Option shall be evidenced by an Award Agreement
that shall specify the exercise price, the term of the Stock Option, the number
of Shares covered by the Stock Option, the conditions upon which the Stock
Option shall become vested and exercisable and such other terms and conditions
as the Committee shall determine and which are not inconsistent with the terms
and conditions of the Plan. The Award Agreement also shall specify whether the
Stock Option is intended to be an Incentive Stock Option or a Nonqualified Stock
Option. No dividend equivalents may be granted with respect to the Shares
underlying a Stock Option.

 

b. Exercise Price. The exercise price per Share of a Stock Option shall be
determined by the Committee at the time the Stock Option is granted and shall be
specified in the related Award Agreement; provided, however, that in no event
shall the exercise price per Share of any Stock Option be less than one hundred
percent (100%) of the Fair Market Value of a Share on the Date of Grant.

 

c. Term. The term of a Stock Option shall be determined by the Committee and set
forth in the related Award Agreement; provided, however, that in no event shall
the term of any Stock Option exceed ten (10) years from its Date of Grant.

 

d. Exercisability. Stock Options shall become vested and exercisable at such
times and upon such terms and conditions as shall be determined by the Committee
and set forth in the related Award Agreement. Such terms and conditions may
include, without limitation, the satisfaction of (a) performance goals based on
one or more Performance Objectives, and (b) time-based vesting requirements.

 

e. Exercise of Stock Options. Except as otherwise provided in the Plan or in a
related Award Agreement, a Stock Option may be exercised for all or any portion
of the Shares for which it is then exercisable. A Stock Option shall be
exercised by the delivery of a notice of exercise to the Company or its designee
in a form specified by the Company which sets forth the number of Shares with
respect to which the Stock Option is to be exercised and full payment of the
exercise price for such Shares. The exercise price of a Stock Option may be
paid, in the discretion of the Committee and as set forth in the applicable
Award Agreement: (i) in cash or its equivalent; (ii) by tendering (either by
actual delivery or attestation) previously acquired Shares having an aggregate
Fair Market Value at the time of exercise equal to the aggregate exercise price;
(iii) by a cashless exercise (including by withholding Shares deliverable upon
exercise and through a broker-assisted arrangement to the extent permitted by
Applicable Laws); (iv) by a combination of the methods described in clauses (i),
(ii) and/or (iii); or (v) through any other method approved by the Committee in
its sole discretion. As soon as practicable after receipt of the notification of
exercise and full payment of the exercise price, the Company shall cause the
appropriate number of Shares to be issued to the Participant.

 

f. Special Rules Applicable to Incentive Stock Options. Notwithstanding any
other provision in the Plan to the contrary:

 

(i) Incentive Stock Options may be granted only to Employees of the Company and
its Subsidiaries. The terms and conditions of Incentive Stock Options shall be
subject to and comply with the requirements of Section 422 of the Code.

 

(ii) To the extent that the aggregate Fair Market Value of the Shares
(determined as of the Date of Grant) with respect to which an Incentive Stock
Option is exercisable for the first time by any Participant during any calendar
year (under all plans of the Company and its Subsidiaries) is greater than
$100,000 (or such other amount specified in Section 422 of the Code), as
calculated under Section 422 of the Code, then the Stock Option shall be treated
as a Nonqualified Stock Option.

 

6

 

 

(iii) No Incentive Stock Option shall be granted to any Participant who, on the
Date of Grant, is a Ten Percent Stockholder, unless (x) the exercise price per
Share of such Incentive Stock Option is at least one hundred and ten percent
(110%) of the Fair Market Value of a Share on the Date of Grant, and (y) the
term of such Incentive Stock Option shall not exceed five (5) years from the
Date of Grant.

 

7. Stock Appreciation Rights. Subject to the terms and conditions of the Plan,
Stock Appreciation Rights may be granted to Participants in such number, and
upon such terms and conditions, as shall be determined by the Committee in its
sole discretion.

 

a. Award Agreement. Each Stock Appreciation Right shall be evidenced by an Award
Agreement that shall specify the exercise price, the term of the Stock
Appreciation Right, the number of Shares covered by the Stock Appreciation
Right, the conditions upon which the Stock Appreciation Right shall become
vested and exercisable and such other terms and conditions as the Committee
shall determine and which are not inconsistent with the terms and conditions of
the Plan. No dividend equivalents may be granted with respect to the Shares
underlying a Stock Appreciation Right.

 

b. Exercise Price. The exercise price per Share of a Stock Appreciation Right
shall be determined by the Committee at the time the Stock Appreciation Right is
granted and shall be specified in the related Award Agreement; provided,
however, that in no event shall the exercise price per Share of any Stock
Appreciation Right be less than one hundred percent (100%) of the Fair Market
Value of a Share on the Date of Grant.

 

c. Term. The term of a Stock Appreciation Right shall be determined by the
Committee and set forth in the related Award Agreement; provided, however, that
in no event shall the term of any Stock Appreciation Right exceed ten (10) years
from its Date of Grant.

 

d. Exercisability of Stock Appreciation Rights. A Stock Appreciation Right shall
become vested and exercisable at such times and upon such terms and conditions
as may be determined by the Committee and set forth in the related Award
Agreement. Such terms and conditions may include, without limitation, the
satisfaction of (i) performance goals based on one or more Performance
Objectives, and (ii) time-based vesting requirements.

 

e. Exercise of Stock Appreciation Rights. Except as otherwise provided in the
Plan or in a related Award Agreement, a Stock Appreciation Right may be
exercised for all or any portion of the Shares for which it is then exercisable.
A Stock Appreciation Right shall be exercised by the delivery of a notice of
exercise to the Company or its designee in a form specified by the Company which
sets forth the number of Shares with respect to which the Stock Appreciation
Right is to be exercised. Upon exercise, a Stock Appreciation Right shall
entitle a Participant to an amount equal to (a) the excess of (i) the Fair
Market Value of a Share on the exercise date over (ii) the exercise price per
Share, multiplied by (b) the number of Shares with respect to which the Stock
Appreciation Right is exercised. A Stock Appreciation Right may be settled in
whole Shares, cash or a combination thereof, as specified by the Committee in
the related Award Agreement.

 

8. Restricted Shares. Subject to the terms and conditions of the Plan,
Restricted Shares may be granted or sold to Participants in such number, and
upon such terms and conditions, as shall be determined by the Committee in its
sole discretion.

 

a. Award Agreement. Each Restricted Shares Award shall be evidenced by an Award
Agreement that shall specify the number of Restricted Shares, the restricted
period(s) applicable to the Restricted Shares, the conditions upon which the
restrictions on the Restricted Shares will lapse and such other terms and
conditions as the Committee shall determine and which are not inconsistent with
the terms and conditions of the Plan.

 

b. Terms, Conditions and Restrictions. The Committee shall impose such other
terms, conditions and/or restrictions on any Restricted Shares as it may deem
advisable, including, without limitation, a requirement that the Participant pay
a purchase price for each Restricted Share, restrictions based on the
achievement of specific Performance Objectives, time-based restrictions or
holding requirements or sale restrictions placed on the Shares by the Company
upon vesting of such Restricted Shares. Unless otherwise provided in the related
Award Agreement or required by applicable law, the restrictions imposed on
Restricted Shares shall lapse upon the expiration or termination of the
applicable restricted period and the satisfaction of any other applicable terms
and conditions.

 

c. Custody of Certificates. To the extent deemed appropriate by the Committee,
the Company may retain any certificates representing Restricted Shares in the
Company’s possession until such time as all terms, conditions and/or
restrictions applicable to such Shares have been satisfied or lapse.

 

7

 

 

d. Rights Associated with Restricted Shares during Restricted Period. During any
restricted period applicable to Restricted Shares: (i) the Restricted Shares may
not be sold, transferred, pledged, assigned or otherwise alienated or
hypothecated; (ii) unless otherwise provided in the related Award Agreement, the
Participant shall be entitled to exercise full voting rights associated with
such Restricted Shares; and (iii) the Participant shall be entitled to all
dividends and other distributions paid with respect to such Restricted Shares
during the restricted period; provided, however, that any dividends with respect
to unvested Restricted Shares shall be accumulated or deemed reinvested in
additional Restricted Shares, subject to the same terms and conditions as the
original Award (including service-based vesting conditions and any Performance
Objectives) until such Award is earned and vested.

 

9. Restricted Share Units. Subject to the terms and conditions of the Plan,
Restricted Share Units may be granted or sold to Participants in such number,
and upon such terms and conditions, as shall be determined by the Committee in
its sole discretion.

 

a. Award Agreement. Each Restricted Share Unit Award shall be evidenced by an
Award Agreement that shall specify the number of units, the restricted period(s)
applicable to the Restricted Share Units, the conditions upon which the
restrictions on the Restricted Share Units will lapse, the time and method of
payment of the Restricted Share Units, and such other terms and conditions as
the Committee shall determine and which are not inconsistent with the terms and
conditions of the Plan.

 

b. Terms, Conditions and Restrictions. The Committee shall impose such other
terms, conditions and/or restrictions on any Restricted Share Units as it may
deem advisable, including, without limitation, a requirement that the
Participant pay a purchase price for each Restricted Share Unit, restrictions
based on the achievement of specific Performance Objectives or time-based
restrictions or holding requirements.

 

c. Form of Settlement. Restricted Share Units may be settled in whole Shares,
cash or a combination thereof, as specified by the Committee in the related
Award Agreement.

 

d. Dividend Equivalents. Restricted Share Units may provide the Participant with
dividend equivalents, payable either in cash or in additional Shares, as
determined by the Committee in its sole discretion and set forth in the related
Award Agreement; provided, however, that any dividend equivalents with respect
to unvested Restricted Share Units shall be accumulated or deemed reinvested in
additional Restricted Share Units, subject to the same terms and conditions as
the original Award (including service-based vesting conditions and any
Performance Objectives) until such Award is earned and vested.

 

10. Other Share-Based Awards. Subject to the terms and conditions of the Plan,
Other Share-Based Awards may be granted to Participants in such number, and upon
such terms and conditions, as shall be determined by the Committee in its sole
discretion. Other Share-Based Awards are Awards that are valued in whole or in
part by reference to, or otherwise based on the Fair Market Value of, Shares,
and shall be in such form as the Committee shall determine, including without
limitation, unrestricted Shares or time-based or performance-based units that
are settled in Shares and/or cash.

 

a. Award Agreement. Each Other Share-Based Award shall be evidenced by an Award
Agreement that shall specify the terms and conditions upon which the Other
Share-Based Award shall become vested, if applicable, the time and method of
settlement, the form of settlement and such other terms and conditions as the
Committee shall determine and which are not inconsistent with the terms and
conditions of the Plan.

 

b. Form of Settlement. An Other Share-Based Award may be settled in whole
Shares, cash or a combination thereof, as specified by the Committee in the
related Award Agreement.

 

c. Dividend Equivalents. Other Share-Based Awards may provide the Participant
with dividend equivalents, on payable either in cash or in additional Shares, as
determined by the Committee in its sole discretion and set forth in the related
Award Agreement; provided, however, that any dividend equivalents with respect
to unvested Other Share-Based Awards shall be accumulated or deemed reinvested,
subject to the same terms and conditions as the original Award (including
service-based vesting conditions and any Performance Objectives) until such
Award is earned and vested.

 

11. Cash-Based Awards. Subject to the terms and conditions of the Plan,
Cash-Based Awards may be granted to Participants in such amounts and upon such
other terms and conditions as shall be determined by the Committee in its sole
discretion. Each Cash-Based Award shall be evidenced by an Award Agreement that
shall specify the payment amount or payment range, the time and method of
settlement and the other terms and conditions, as applicable, of such Award
which may include, without limitation, restrictions based on the achievement of
specific Performance Objectives.

 

8

 

 

12. Compliance with Section 409A. Awards granted under the Plan shall be
designed and administered in such a manner that they are either exempt from the
application of, or comply with, the requirements of Section 409A of the Code. To
the extent that the Committee determines that any award granted under the Plan
is subject to Section 409A of the Code, the Award Agreement shall incorporate
the terms and conditions necessary to avoid the imposition of an additional tax
under Section 409A of the Code upon a Participant. Notwithstanding any other
provision of the Plan or any Award Agreement (unless the Award Agreement
provides otherwise with specific reference to this Section 12): (i) an Award
shall not be granted, deferred, accelerated, extended, paid out, settled,
substituted or modified under the Plan in a manner that would result in the
imposition of an additional tax under Section 409A of the Code upon a
Participant; and (ii) if an Award is subject to Section 409A of the Code, and if
the Participant holding the award is a “specified employee” (as defined in
Section 409A of the Code, with such classification to be determined in
accordance with the methodology established by the Company), then, to the extent
required to avoid the imposition of an additional tax under Section 409A of the
Code upon a Participant, no distribution or payment of any amount shall be made
before the date that is six (6) months following the date of such Participant’s
“separation from service” (as defined in Section 409A of the Code) or, if
earlier, the date of the Participant’s death. Although the Company intends to
administer the Plan so that Awards will be exempt from, or will comply with, the
requirements of Section 409A of the Code, the Company does not warrant that any
Award under the Plan will qualify for favorable tax treatment under Section 409A
of the Code or any other provision of federal, state, local, or non-United
States law. The Company shall not be liable to any Participant for any tax,
interest, or penalties the Participant might owe as a result of the grant,
holding, vesting, exercise, or payment of any Award under the Plan.

 

13. Section 162(m).

 

a. In General. Notwithstanding anything in the Plan to the contrary, Awards may
have been granted in a manner intended to qualify for the Performance-Based
Exception. As determined by the Committee in its sole discretion, the grant,
vesting, exercisability and/or settlement of any Restricted Shares, Restricted
Share Units, Other Share-Based Awards and Cash-Based Awards intended to qualify
for the Performance-Based Exception shall be conditioned on the attainment of
one or more Performance Objectives during a performance period established by
the Committee and must satisfy the requirements of this Section 13.

 

b. Performance Objectives. If an Award is intended to qualify for the
Performance-Based Exception, then the Performance Objectives shall be based on
specified levels of or growth in one or more of the following criteria, and the
Performance Objectives applicable to any other Award may be, but shall not be
required to be, based on one or more of the following criteria: return on
equity, earnings per share, total earnings, earnings growth, return on capital,
return on assets, earnings before interest, taxes, depreciation and/or
amortization, sales, sales growth, gross margin, return on investment, increase
in the fair market value of the Company’s common stock, share price (including
but not limited to, growth measures and total stockholder return), operating
income or profit, net earnings, cash flow (including, but not limited to,
operating cash flow and free cash flow), cash flow return on investment (which
equals net cash flow divided by total capital), inventory terms, financial
return ratios, total return to stockholders, market share, earnings
measures/ratios, economic or incremental value added, economic profit, balance
sheet measurements such as receivable turnover, internal rate of return,
increase in net present value or expense targets, working capital measurements
(such as average working capital divided by sales), customer or dealer
satisfaction surveys and productivity.

 

c. Establishment of Performance Objectives. With respect to Awards intended to
qualify for the Performance-Based Exception, the Committee shall establish: (i)
the applicable Performance Objectives and performance period, and (ii) the
formula for computing the payout. Such terms and conditions shall be established
in writing while the outcome of the applicable performance period is
substantially uncertain, but in no event later than the earlier of: (x) ninety
days after the beginning of the applicable performance period; or (y) the
expiration of twenty-five percent (25%) of the applicable performance period.

 

d. Certification of Performance. With respect to any Award intended to qualify
for the Performance-Based Exception, the Committee shall certify in writing
whether the applicable Performance Objectives and other material terms imposed
on such Award have been satisfied, and, if they have, ascertain the amount of
the payout or vesting of the Award. Notwithstanding any other provision of the
Plan, payment or vesting of any such Award shall not be made until the Committee
certifies in writing that the applicable Performance Objectives and any other
material terms of such Award were in fact satisfied in a manner conforming to
applicable regulations under Section 162(m) of the Code.

 

9

 

 

e. Adjustments. If the Committee determines that a change in the Company’s
business, operations, corporate structure or capital structure, or in the manner
in which it conducts its business, or other events or circumstances render the
Performance Objectives unsuitable, the Committee may in its discretion adjust
such Performance Objectives or the related level of achievement, in whole or in
part, as the Committee deems appropriate and equitable, including, without
limitation, to exclude the effects of events that are unusual in nature or
infrequent in occurrence (as determined in accordance with applicable financial
accounting standards), cumulative effects of tax or accounting changes,
discontinued operations, acquisitions, divestitures and material restructuring
or asset impairment charges; provided, however, that in no event will any such
adjustment be made that would cause an Award intended to qualify for the
Performance-Based Exception to fail to so qualify.

 

f. Negative Discretion. With respect to any Award intended to qualify for the
Performance-Based Exception, after the date that the Performance Objectives are
required to be established in writing pursuant to Section 13(c), the Committee
shall not have discretion to increase the amount of compensation that is payable
upon achievement of the designated Performance Objectives. However, the
Committee may, in its sole discretion, reduce the amount of compensation that is
payable upon achievement of the designated Performance Objectives.

 

14. Transferability. Except as otherwise determined by the Committee, no Award
or dividend equivalents paid with respect to any Award shall be transferable by
the Participant except by will or the laws of descent and distribution;
provided, that if so determined by the Committee, each Participant may, in a
manner established by the Board or the Committee, designate a beneficiary to
exercise the rights of the Participant with respect to any Award upon the death
of the Participant and to receive Shares or other property issued or delivered
under such Award. Except as otherwise determined by the Committee, Stock Options
and Stock Appreciation Rights will be exercisable during a Participant’s
lifetime only by the Participant or, in the event of the Participant’s legal
incapacity to do so, by the Participant’s guardian or legal representative
acting on behalf of the Participant in a fiduciary capacity under state law
and/or court supervision.

 

15. Adjustments. In the event of any equity restructuring (within the meaning of
Financial Accounting Standards Board Accounting Standards Codification Topic
718, or any successor thereto), such as a stock dividend, stock split, reverse
stock split, spinoff, rights offering, or recapitalization through a large,
nonrecurring cash dividend, the Committee shall cause there to be an equitable
adjustment in the number and kind of Shares specified in Section 3 of the Plan
and, with respect to outstanding Awards, in the number and kind of Shares
subject to outstanding Awards and the exercise price or other price of Shares
subject to outstanding Awards, in each case to prevent dilution or enlargement
of the rights of Participants. In the event of any other change in corporate
capitalization, or in the event of a merger, consolidation, liquidation, or
similar transaction, the Committee may, in its sole discretion, cause there to
be an equitable adjustment as described in the foregoing sentence, to prevent
dilution or enlargement of rights; provided, however, that, unless otherwise
determined by the Committee, the number of Shares subject to any Award shall
always be rounded down to a whole number. Notwithstanding the foregoing, the
Committee shall not make any adjustment pursuant to this Section 15 that would
(i) cause any Stock Option intended to qualify as an ISO to fail to so qualify,
(ii) cause an Award that is otherwise exempt from Section 409A of the Code to
become subject to Section 409A, or (iii) cause an Award that is subject to
Section 409A of the Code to fail to satisfy the requirements of Section 409A.
The determination of the Committee as to the foregoing adjustments, if any,
shall be conclusive and binding on all Participants and any other persons
claiming under or through any Participant.

 

16. Fractional Shares. The Company shall not be required to issue or deliver any
fractional Shares pursuant to the Plan and, unless otherwise provided by the
Committee, fractional shares shall be settled in cash.

 

17. Withholding Taxes. To the extent required by Applicable Law, a Participant
shall be required to satisfy, in a manner satisfactory to the Company or
Subsidiary, as applicable, any withholding tax obligations that arise by reason
of the exercise of a Stock Option or Stock Appreciation Right, the vesting of or
settlement of Shares under an Award, an election pursuant to Section 83(b) of
the Code or otherwise with respect to an Award. The Company and its Subsidiaries
shall not be required to issue or deliver Shares, make any payment or to
recognize the transfer or disposition of Shares until such obligations are
satisfied. The Committee may permit or require these obligations to be satisfied
by having the Company withhold a portion of the Shares that otherwise would be
issued or delivered to a Participant upon exercise of a Stock Option or Stock
Appreciation Right or upon the vesting or settlement of an Award, or by
tendering Shares previously acquired, in each case having a Fair Market Value
equal to the minimum amount required to be withheld or paid, or such other
amount as will not result in an adverse accounting consequence to the Company.
Any such elections are subject to such conditions or procedures as may be
established by the Committee and may be subject to disapproval by the Committee.

 

18. Foreign Employees. Without amending the Plan, the Committee may grant Awards
to Participants who are foreign nationals, or who are subject to Applicable Laws
of one or more non-United States jurisdictions, on such terms and conditions
different from those specified in the Plan as may in the judgment of the
Committee be necessary or desirable to foster and promote achievement of the
purposes of the Plan, and, in furtherance of such purposes, the Committee may
approve such sub-plans, supplements to or amendments, modifications,
restatements or alternative versions of this Plan as may be necessary or
advisable to comply with provisions of Applicable Laws of other countries in
which the Company or its Subsidiaries operate or have employees.

 

10

 

 

19. Detrimental Activity; Forfeiture of Awards.

 

a. Detrimental Activity. If a Participant engages in Detrimental Activity,
either during service with the Company or a Subsidiary or within two (2) years
after termination of such service, then, promptly upon receiving notice of the
Committee’s determination, the Participant shall: (i) forfeit all Awards granted
under the Plan to the extent then held by the Participant; (ii) return to the
Company or the Subsidiary all Shares that the Participant has not disposed of
that had been acquired pursuant to all Awards granted under the Plan, in
exchange for payment by the Company or the Subsidiary of any amount actually
paid therefor by the Participant; and (iii) with respect to any Shares acquired
pursuant to an Award granted under the Plan that were disposed of, pay to the
Company or the Subsidiary, in cash, the excess, if any, of: (A) the Fair Market
Value of the Shares on the date acquired, over (B) any amount actually paid by
the Participant for the Shares. This Section 19(a)(ii) and (iii) shall apply
only to Shares that were acquired pursuant to the Award during a period of two
(2) years prior to the date of the Participant’s initial commencement of the
Detrimental Activity (or such other period of time specified by the Committee in
the Award Agreement).

 

b. Compensation Recovery Policy. Any Award granted to a Participant shall be
subject to forfeiture or repayment pursuant to the terms of any applicable
compensation recovery policy maintained by the Company from time to time,
including any such policy that may be adopted to comply with the Dodd-Frank Wall
Street Reform and Consumer Protection Act or any rules or regulations issued by
the Securities and Exchange Commission or applicable securities exchange.

 

c. Set-Off and Other Remedies. To the extent that amounts are not immediately
returned or paid to the Company as provided in this Section 19, the Company may,
to the extent permitted by Applicable Laws, seek other remedies, including a set
off of the amounts so payable to it against any amounts that may be owing from
time to time by the Company or a Subsidiary to the Participant for any reason,
including, without limitation, wages, or vacation pay or other benefits;
provided, however, that, except to the extent permitted by Treasury Regulation
Section 1.409A-3(j)(4), such offset shall not apply to amounts that are
“deferred compensation” within the meaning of Section 409A of the Code.

 

20. Change in Control.

 

a. Committee Discretion. The Committee may, in its sole discretion and without
the consent of Participants, either by the terms of the Award Agreement
applicable to any Award or by resolution adopted prior to the occurrence of the
Change in Control, determine whether and to what extent outstanding Awards under
the Plan shall be assumed, converted or replaced by the resulting entity in
connection with a Change in Control (or, if the Company is the resulting entity,
whether such Awards shall be continued by the Company), in each case subject to
equitable adjustments in accordance with Section 15 of the Plan.

 

b. Awards that are Assumed. To the extent outstanding Awards granted under this
Plan are assumed, converted or replaced by the resulting entity in the event of
a Change in Control (or, if the Company is the resulting entity, to the extent
such Awards are continued by the Company) as provided in Section 20(a) of the
Plan, then: (i) any outstanding Awards that are subject to Performance
Objectives shall be converted by the resulting entity, as if “target”
performance had been achieved as of the date of the Change in Control, and shall
continue to vest during the remaining performance period or other period of
required service, and (ii) all other Awards shall continue to vest during the
applicable vesting period, if any. Notwithstanding the preceding sentence, if a
Participant incurs a Qualified Termination, then upon such termination (A) all
outstanding Awards held by the Participant that may be exercised shall become
fully exercisable and shall remain exercisable for the full duration of their
term, (B) all restrictions with respect to outstanding Awards shall lapse, with
any specified Performance Objectives with respect to outstanding Awards deemed
to be satisfied at the “target” level, and (C) all outstanding Awards shall
become fully vested.

 

c. Awards that are not Assumed. To the extent outstanding Awards granted under
this Plan are not assumed, converted or replaced by the resulting entity in
connection with a Change in Control (or, if the Company is the resulting entity,
to the extent such Awards are not continued by the Company) in accordance with
Section 20(a) of the Plan, then effective immediately prior to the Change in
Control: (i) all outstanding Awards held by the Participant that may be
exercised shall become fully exercisable and shall remain exercisable for the
full duration of their term, (ii) all restrictions with respect to outstanding
Awards shall lapse, with any specified Performance Objectives with respect to
outstanding Awards deemed to be satisfied at the “target” level, and (iii) all
outstanding Awards shall become fully vested.

 

d. Cancellation Right. The Committee may, in its sole discretion and without the
consent of Participants, either by the terms of the Award Agreement applicable
to any Award or by resolution adopted prior to the occurrence of the Change in
Control, provide that any outstanding Award (or a portion thereof) shall, upon
the occurrence of such Change in Control, be cancelled in exchange for a payment
in cash or other property (including shares of the resulting entity in
connection with a Change in Control) in an amount equal to the excess, if any,
of the Fair Market Value of the Shares subject to the Award, over any exercise
price related to the Award, which amount may be zero if the Fair Market Value of
a Share on the date of the Change in Control does not exceed the exercise price
per Share of the applicable Awards.

 

11

 

 

21. Amendment, Modification and Termination.

 

a. In General. The Board may at any time and from time to time, alter, amend,
suspend or terminate the Plan in whole or in part; provided, however, that no
alteration or amendment that requires stockholder approval in order for the Plan
to comply with any rule promulgated by the SEC or any securities exchange on
which Shares are listed or any other Applicable Laws shall be effective unless
such amendment shall be approved by the requisite vote of stockholders of the
Company entitled to vote thereon within the time period required under such
applicable listing standard or rule.

 

b. Adjustments to Outstanding Awards. The Committee may in its sole discretion
at any time (i) provide that all or a portion of a Participant’s Stock Options,
Stock Appreciation Rights and other Awards in the nature of rights that may be
exercised shall become fully or partially exercisable; (ii) provide that all or
a part of the time-based vesting restrictions on all or a portion of the
outstanding Awards shall lapse, and/or that any Performance Objectives or other
performance-based criteria with respect to any Awards shall be deemed to be
wholly or partially satisfied; or (iii) waive any other limitation or
requirement under any such Award, in each case, as of such date as the Committee
may, in its sole discretion, declare. Unless otherwise determined by the
Committee, any such adjustment that is made with respect to an Award that is
intended to qualify for the Performance-Based Exception shall be made at such
times and in such manner as will not cause such Awards to fail to qualify under
the Performance-Based Exception. Additionally, the Committee shall not make any
adjustment pursuant to this Section 21(b) that would cause an Award that is
otherwise exempt from Section 409A of the Code to become subject to Section
409A, or that would cause an Award that is subject to Section 409A of the Code
to fail to satisfy the requirements of Section 409A.

 

c. Prohibition on Repricing. Except for adjustments made pursuant to Sections 15
or 20, the Board or the Committee will not, without the further approval of the
stockholders of the Company, authorize the amendment of any outstanding Stock
Option or Stock Appreciation Right to reduce the exercise price. No Stock Option
or Stock Appreciation Right will be cancelled and replaced with an Award having
a lower exercise price, or for another Award, or for cash without further
approval of the stockholders of the Company, except as provided in Sections 15
or 20. Furthermore, no Stock Option or Stock Appreciation Right will provide for
the payment, at the time of exercise, of a cash bonus or grant or sale of
another Award without further approval of the stockholders of the Company. This
Section 21(c) is intended to prohibit the repricing of “underwater” Stock
Options or Stock Appreciation Rights without stockholder approval and will not
be construed to prohibit the adjustments provided for in Sections 15 or 20.

 

d. Effect on Outstanding Awards. Notwithstanding any other provision of the Plan
to the contrary (other than Sections 15, 20, 21(b) and 23(d)), no termination,
amendment, suspension, or modification of the Plan or an Award Agreement shall
adversely affect in any material way any Award previously granted under the
Plan, without the written consent of the Participant holding such Award;
provided that the Committee may modify an ISO held by a Participant to
disqualify such Stock Option from treatment as an “incentive stock option” under
Section 422 of the Code without the Participant’s consent.

 

22. Applicable Laws. The obligations of the Company with respect to Awards under
the Plan shall be subject to all Applicable Laws and such approvals by any
governmental agencies as the Committee determines may be required. The Plan and
each Award Agreement shall be governed by the laws of the State of Delaware,
excluding any conflicts or choice of law rule or principle that might otherwise
refer construction or interpretation of the Plan to the substantive law of
another jurisdiction.

 

23. Miscellaneous.

 

a. Deferral of Awards. Except with respect to Stock Options, Stock Appreciation
Rights and Restricted Shares, the Committee may permit Participants to elect to
defer the issuance or delivery of Shares or the settlement of Awards in cash
under the Plan pursuant to such rules, procedures or programs as it may
establish for purposes of the Plan. The Committee also may provide that deferred
issuances and settlements include the payment or crediting of dividend
equivalents or interest on the deferral amounts. All elections and deferrals
permitted under this provision shall comply with Section 409A of the Code,
including setting forth the time and manner of the election (including a
compliant time and form of payment), the date on which the election is
irrevocable, and whether the election can be changed until the date it is
irrevocable.

 

12

 

 

b. No Right of Continued Employment. The Plan shall not confer upon any
Participant any right with respect to continuance of employment or other service
with the Company or any Subsidiary, nor shall it interfere in any way with any
right the Company or any Subsidiary would otherwise have to terminate such
Participant’s employment or other service at any time. Awards granted under the
Plan shall not be considered a part of any Participant’s normal or expected
compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, dismissal, end
of service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments, and in no event shall any Award be
considered as compensation for, or relating in any way to, past services for the
Company or any Subsidiary or affiliate.

 

c. Unfunded, Unsecured Plan. Neither a Participant nor any other person shall,
by reason of participation in the Plan, acquire any right or title to any
assets, funds or property of the Company or any Subsidiary, including without
limitation, any specific funds, assets or other property which the Company or
any Subsidiary may set aside in anticipation of any liability under the Plan. A
Participant shall have only a contractual right to an Award or the amounts, if
any, payable under the Plan, unsecured by any assets of the Company or any
Subsidiary, and nothing contained in the Plan shall constitute a guarantee that
the assets of the Company or any Subsidiary shall be sufficient to pay any
benefits to any person.

 

d. Severability. If any provision of the Plan is or becomes invalid, illegal or
unenforceable in any jurisdiction, or would disqualify the Plan or any Award
under any law deemed applicable by the Committee, such provision shall be
construed or deemed amended or limited in scope to conform to Applicable Laws
or, in the discretion of the Committee, it shall be stricken and the remainder
of the Plan shall remain in full force and effect.

 

e. Acceptance of Plan. By accepting any benefit under the Plan, each Participant
and each person claiming under or through any such Participant shall be
conclusively deemed to have indicated their acceptance and ratification of, and
consent to, all of the terms and conditions of the Plan and any action taken
under the Plan by the Committee, the Board or the Company, in any case in
accordance with the terms and conditions of the Plan.

 

f. Successors. All obligations of the Company under the Plan and with respect to
Awards shall be binding on any successor to the Company, whether the existence
of such successor is the result of a direct or indirect purchase, merger,
consolidation, or other event, or a sale or disposition of all or substantially
all of the business and/or assets of the Company and references to the “Company”
herein and in any Award Agreements shall be deemed to refer to such successors.

 

[END OF DOCUMENT]

 



13

 



